                 Case 1:20-cv-01751-GSA Document 9 Filed 04/15/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIE LEE MITCHELL, JR.,                           1:20-cv-01751-NONE-GSA-PC
12                 Plaintiff,                            ORDER RESPONDING TO
                                                         PLAINTIFF’S REQUEST RE SERVICE
13         vs.                                           OF DEFENDANT
                                                         (ECF No. 8.)
14   GEORGE JAIME,
15                 Defendant.
16

17

18   I.     BACKGROUND
19          Willie Lee Mitchell, Jr., (“Plaintiff”) is a prisoner proceeding pro se and in forma
20   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint
21   commencing this action on December 11, 2020, against defendant George Jaime. (ECF No. 1.)
22          On April 12, 2021, Plaintiff filed a request for the court to provide notice that defendant
23   George Jaime has been served with process. (ECF No. 8.)
24   II.    SCREENING AND SERVICE OF PROCESS
25           The court is required by law to screen complaints brought by prisoners seeking relief
26   against a governmental entity or officer or employee of a governmental entity, such as the instant
27   action brought pursuant to 42 U.S.C. § 1983. 28 U.S.C. § 1915A(a). The court must dismiss a
28   complaint or portion thereof if the prisoner has raised claims that are legally “frivolous or
                                                     1
                 Case 1:20-cv-01751-GSA Document 9 Filed 04/15/21 Page 2 of 2



 1   malicious,” that fail to state a claim upon which relief may be granted, or that seek monetary
 2   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).
 3             With respect to service, the court will, sua sponte, initiate service of the Complaint only
 4   after the court has screened the Complaint and determined that it contains cognizable claims for
 5   relief against the named defendants.
 6             Here, Plaintiff’s Complaint awaits the court’s screening, and therefore it is not time for
 7   service in this case. Therefore, defendant George Jaime has not been served with process at this
 8   stage of the proceedings. Plaintiff will be notified when service is completed.
 9   III.      CONCLUSION
10             This order resolves Plaintiff’s request (ECF No. 8) filed on April 12, 2021.
11
     IT IS SO ORDERED.
12

13          Dated:   April 15, 2021                            /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
